                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JIMMY R. STORMANT,                                           CIVIL ACTION
           Plaintiff,

        v.                                                    No. 17-2321

TYBURN RAILROAD LLC,
         Defendant.

                                        MEMORANDUM

        Defendant Tyburn Railroad, LLC ("Tyburn" or "Defendant") filed its Motion for

Summary Judgment on July 11, 2018 arguing that Plaintiff was not an employee ofTybum for

the purposes of the Federal Employers Liability Act ("FELA") and that Plaintiff cannot

demonstrate causation or damages based on the undisputed record and expert testimony

submitted. Def.'s Mot. For Summ. J. (ECF No. 15). Plaintiffs Response in Opposition argued

that there is sufficient evidence to show that Plaintiff was employed by Tyburn and to show

causation and damages based on the relaxed causation standard under FELA. Plf.' s Resp. (ECF

No. 16). Defendant's Reply in Support reiterated that Plaintiff was not an employee ofTyburn

and Plaintiff fails to identify material facts showing that Tyburn was negligent. Def. 's Reply

(ECF No. 20).

       A person seeking to recover damages under FELA must show the following: "First, they

must establish that the defendant is a common carrier by railroad engaged in interstate

commerce; second, they must prove that they were employed by the defendant and assigned to

perform duties which furthered such commerce; third, they must demonstrate that their injuries

were sustained while they were employed by the common carrier; and finally, they must prove

that their injuries resulted from the defendant's negligence." Felton v. Se. Pennsylvania Transp.

Auth., 952 F.2d 59, 62 (3d Cir. 1991). Defendants argued that Plaintiff has not shown the second
and third prongs because Plaintiff cannot establish that he was employed by Defendant Ty burn.

Def.'s Mot. For Summ. J. at 13-15 (ECF No. 15). Defendant argues that Plaintiff was an

employee of RT LLC and not Tyburn because RT LLC paid Plaintiffs wages, RT LLC owned

the truck that Plaintiff used on a daily basis, Plaintiff was supervised by Kevin Cotter, an RT

LLC employee, and Plaintiff received workers' compensation benefits through RT LLC. Id. at

14.

       However, the Third Circuit has found that an individual was the employee of a common

carrier even when the evidence "did not directly show the requisite power to control," because

there was "evidence sufficient to permit a jury to find that [the plaintiff] was [the common

carrier's] borrowed servant or a dual servant of [the trucking company who employed him] and

[the common carrier] when he was injured without regard to the subservant concept."

Williamson v. Consol. Rail Corp., 926 F.2d 1344, 1352 (3d Cir. 1991). In Williamson, the

plaintiff received his paychecks from a trucking company who would unload trailers from trains

owned by the common carrier, ConRail. Id. at 1350. The plaintiff in that matter testified that he

took orders from either the trucking company or ConRail depending on the job he was doing and

that, the morning of that accident, he was being directed by the ConRail supervisor. Id. The

Court therefore found that a reasonable jury could infer that the plaintiff was subject to

ConRail's control and direction when he was injured. Id.

       Similarly, here, although Plaintiff received his paychecks from RT LLC, the evidence

shows that Plaintiffs supervisor, Kevin Cotter, oversaw both Regional Transload employees and

Tyburn employees, and considered himself a "general manager of Tyburn," who had the power

to both hire and terminate RT LLC and Tyburn employees. Def.'s Mot. Summ. J., Exhibit Bat

20:23-21 :8 (ECF No. 15). Cotter's deposition indicates that Tyburn employees "work on the
rails in the yard and handle the transloading of trucks and railcars," whereas RT LLC employees

primarily drive trucks, but also assist with "odd jobs" like working in the yard and "unloading of

things off the trains and loading into the trucks." Id. at 18:9-19:16. At the time of his injury,

Plaintiff stated in his deposition that he was asked to move a trailer into the urea unloading pit.

Def.'s Mot. Summ. J., Exhibit A at 92:14-94:12 (ECF No. 15). The question of under whose

control Plaintiff was when he completed this task, considering it seems to fall under the type of

work completed by either a Tybum or an RT LLC employee, is a factual question, and thus its

resolution is inappropriate on a motion for summer judgment. Furthermore, even if the trailer

that Plaintiff was operating was owned by RT LLC, exhibits submitted by the Defendant indicate

that the trailer was insured by Tybum and that the trailer at issue's Pennsylvania Financial

Responsibility card and registration card show Tybum as the insured and/or owner of the trailer.

See Def.'s Mot. Summ. J, Exhibit C (ECF No. 15).

       For these and other reasons, the Court finds that there are genuine issues of material fact

as to whether Plaintiff was an employee of Tybum for the purposes of PELA, and this matter is

therefore not properly decided on a motion for summary judgment. See Williamson v. Consol.

Rail Corp., 926 F.2d 1344, 1348 (3d Cir. 1991) (holding the "determination of the legal issue

depends on resolution of the underlying factual question concerning Plaintiffs status as an

employee of ConRail at the time of the accident.")

       Furthermore, in terms of determining causation and damages, the Third Circuit has held

that a "PELA plaintiff need only present a minimum amount of evidence in order to defeat a

summary judgment motion." Hines v. Consol. Rail Corp., 926 F.2d 262, 268 (3d Cir. 1991). In

addition, a "trial court is justified in withdrawing ... issue[s] from the jury's consideration only

in those extremely rare instances where there is a zero probability either of employer negligence
or that any such negligence contributed to the injury of an employee." Id. see also Kennedy v.

Norfolk S. Ry. Co., 553 F. Supp. 2d 516, 521 (W.D. Pa. 2008); Rock v. Nat'! R.R. Passenger

Corp., No. CIV.A.04-1434, 2005 WL 1899503, at *3 (E.D. Pa. Aug. 9, 2005). "Slight

negligence, necessary to support a FELA action ... is much less than the burden of proof

required to sustain recovery in ordinary negligence actions." Rock, 2005 WL 1899503, at *3

(quoting Walsh v. Consol. Rail Corp., 937 F.Supp. 380, 382 (E.D.Pa. 1996)).

       Plaintiff stated in his deposition that he had made "numerous" complaints to supervisors,

a co-driver, and the mechanic regarding that particular trailer disconnecting, which could

indicate that Tyburn was on notice that the trailer was not performing properly. Def.' s Mot.

Summ. J., Exhibit A, 101:24-103:16 (ECF No. 15). As to Plaintiffs slip and fall claim, Plaintiff

stated in his deposition that when he fell there was "ice everywhere" and no salt on the road.

Def.' s Mot. Summ. J ., Exhibit A, 131: 1-15 (ECF No. 15). Furthermore, Defendant admits that

the United States Department of Commerce meteorological report maintained by the National

Centers for Environmental Information shows at least "trace" precipitation recorded on the day

Plaintiff alleges he fell. Def.'s Statement of Undisputed Material Facts at 32 (ECF No. 15,

Attachment# 2). The Court is not convinced that there is zero probability that any negligence on

behalf of Defendant Tyburn contributed to Plaintiffs injuries. This matter is more appropriately

determined by a jury.

       For these reasons, Defendant's Motion for Summary Judgment is denied. An appropriate

order will follow this Memorandum.
